              Case 1:19-cv-11974-IT Document 92 Filed 03/24/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


    MELODY CUNNINGHAM, and FRUNWI
    MANCHO, individually and on behalf of all
    others similarly situated,

                          Plaintiffs,                 C.A. No. 1:19-cv-11974
    v.

    LYFT INC., LOGAN GREEN, and JOHN
    ZIMMER,

                          Defendants.


         DEFENDANTS’ EMERGENCY MOTION FOR A STAY OF ALL PROCEEDINGS
          PENDING RESOLUTION OF THEIR MOTION TO COMPEL ARBITRATION

           Defendants Lyft, Inc. (“Lyft”), Logan Green, and John Zimmer (hereafter, “Defendants”)

hereby move the Court, on an emergency basis, for an order staying all further proceedings in

this case pending resolution of Defendants’ motion to compel arbitration, which was filed on

October 3, 2019. At the March 16 status conference, the Court suggested that Defendants make

in writing their request for decision on the motion to arbitrate before briefing on additional

motions. Mar. 16, 2020, Tr. at 14:10-18. With Plaintiffs’ filing of their renewed preliminary

injunction motion and another motion to amend the complaint, Defendants now repeat their

request in writing.1




1
  Consistent with Local Rule 7.1(a)(2), counsel for Defendants met-and-conferred with counsel
for Plaintiffs telephonically and by email on March 24, 2020. Counsel for Plaintiffs did not
agree to the requested stay. Defendants asked Plaintiffs to agree to file their opposition to this
motion on or before Thursday, March 26, 2020; Plaintiffs’ counsel indicated she would consider
agreeing to this deadline, but as of the filing of this motion has not responded.

                                                  1
           Case 1:19-cv-11974-IT Document 92 Filed 03/24/20 Page 2 of 8



       “The Arbitration Act calls for a summary and speedy disposition of motions or petitions

to enforce arbitration clauses.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S.

1, 29 (1983). Rulings on motions, especially those touching the merits, are not appropriate

before an arbitration motion is resolved: “pursuant to the [Federal Arbitration Act], motions to

compel arbitration must be resolved before the resolution of any other motion.” Southard v.

Newcomb Oil Company, No. 19-5187, 2019 WL 8111958, at *5 (6th Cir. Nov. 12, 2019)

(collecting cases). As other Circuit courts have explained, “after a motion to compel arbitration

has been filed, the court must ‘refrain from further action’ until it determines arbitrability.”

Silfee v. Automatic Data Processing, Inc., 696 F. App’x 576, 577 (3d Cir. 2017) (quoting Sharif

v. Wellness Int’l Network, Ltd., 376 F.3d 720, 726 (7th Cir. 2004)) (emphasis added). After a

motion to compel under the Federal Arbitration Act (“FAA”) has been filed, courts “may not

alter this sequencing.” Id. (emphasis added).

       As Defendants have explained, Plaintiffs agreed to arbitrate this dispute on an individual

basis, and a motion seeking to compel arbitration has been pending since October. See Dkt. Nos.

17, 52, 63.2 Courts have consistently enforced Lyft’s arbitration agreement, including courts in

this Circuit and District.3 The Court has indicated that it will nonetheless decide Plaintiffs’

renewed motion for a “classwide” preliminary injunction before deciding whether to enforce the

arbitration agreement. See Mar. 16, 2020, Tr. at 9, 29; Dkt. No. 87. But the First Circuit has



2
 By stipulation dated January 6, 2020, the parties agreed to apply to Mancho’s claims the
existing briefing on the motion to compel arbitration of Cunningham’s claims. Dkt. No. 64.
3
 See, e.g., Bekele v. Lyft, Inc., 918 F.3d 181 (1st Cir. 2019); Wickberg v. Lyft, Inc., 356 F. Supp.
3d 179, 182-84 (D. Mass. 2018); Brunner v. Lyft, Inc., No. 19-CV-04808, 2019 WL 6001945, at
*1 (N.D. Cal. Nov. 14, 2019); Norton v. Lyft, Inc., No. 19-CV-02025, 2019 WL 4744691, at *1
(N.D. Cal. Sept. 13, 2019); Camilo v. Lyft, Inc., 384 F. Supp. 3d 435, 439 (S.D.N.Y. 2019);
Peterson v. Lyft, Inc., No. 16-CV-07343, 2018 WL 6047085, at *6 (N.D. Cal. Nov. 19, 2018);
Loewen v. Lyft, Inc., 129 F. Supp. 3d 945, 966-67 (N.D. Cal. 2015).

                                                  2
           Case 1:19-cv-11974-IT Document 92 Filed 03/24/20 Page 3 of 8



authorized only very limited preliminary relief pending arbitration, and Plaintiffs’ motion seeks

an injunction that goes far beyond what the First Circuit has authorized or what any federal

court, to our knowledge, has ordered in the face of an arbitration agreement.

       In Teradyne, Inc. v. Mostek Corporation, 797 F.2d 43 (1st Cir. 1986), the First Circuit

considered whether courts have any power at all to issue injunctive relief in the face of an

arbitration clause given “Congress’ clear intent, in the Arbitration Act, to move the parties to an

arbitrable dispute out of court and into arbitration as quickly as possible.” Id. at 49-50 (quoting

Moses H. Cone, 460 U.S. at 29). The First Circuit concluded that courts have only the limited

power to issue preliminary injunctions that “preserve the status quo” and “the meaningfulness of

[the] arbitration agreement.” Id. (affirming limited injunction requiring preservation of assets

pending arbitration to protect arbitrator’s ability to meaningfully resolve the dispute). It is now

well established that if an injunction pending arbitration does not serve that limited purpose, it is

an improper effort to “supplant[] the role of the arbitrator.” Baychar, Inc. v. Frisby Techs., No.

01-CV-28-B-S, 2001 WL 856626, at *9 (D. Me. July 26, 2001) (citing Teradyne, 797 F.2d at

51). See also Optum, Inc. v. Smith, 360 F. Supp. 3d 52, 56 (D. Mass. 2019) (canvassing law and

concluding that six courts of appeal have followed the First Circuit to hold that courts can issue

preliminary injunctions pending arbitration “to preserve the status quo pending arbitration in

order to protect the ability of the arbitrator to provide meaningful relief” (emphasis added)

(collecting cases)).

       In a recent order, the Court cited to Next Step Medical Co., Inc. v. Johnson & Johnson

Intern., 619 F.3d 67 (1st Cir. 2010), as authorizing injunctive relief “for the interval needed to

resort to the arbitrator.” Dkt. No. 88 at 2. Notably, Next Step characterized Teradyne as

authorizing only “very limited relief.” Next Step, 619 F.3d at 70 (citing Teradyne, 797 F.2d at



                                                  3
           Case 1:19-cv-11974-IT Document 92 Filed 03/24/20 Page 4 of 8



51). Because the plaintiff there had sought a broader injunction, rather than a narrow injunction

designed only to preserve the meaningfulness of the arbitration agreement, the First Circuit held

the district court had properly refused to even consider the merits of the request. See id.

       Here, the injunction sought is not to preserve the status quo and protect the authority of

the arbitrator. To the contrary, the proposed injunction would unambiguously shatter the status

quo and could certainly not be said to constitute “a preliminary injunction in aid of arbitration.”

Integro USA, Inc. v. Crain, No. 19-CV-8752 (JPO), 2019 WL 6030100, at *2 (S.D.N.Y. Nov. 14,

2019) (emphasis added); Baychar, Inc., 2001 WL 856626, at *8 (refusing preliminary injunction

to stop allegedly wrongful continuing behavior because it did not preserve the “status quo”).

       The proposed injunction would, in fact, undermine the authority of the arbitrator by

having the Court address the ultimate question in this case: whether drivers using the Lyft

service must be employees. The injunction seeks, after all, the ultimate relief that would be

asked of the arbitrator—reclassification of plaintiffs as employees. Absent an urgent need to

maintain the status quo—i.e., when an injunction is needed to protect the arbitration process—

courts are not authorized to address issues that should be the exclusive domain of the arbitrator.

The Supreme Court has explained that the entire purpose of an arbitration clause is to ensure that

“an arbitrator, rather than a court, will resolve . . . underlying merits disputes.” Henry Schein,

Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 527 (2019); see also Unite Here Local 217 v.

Sage Hosp. Res., 642 F.3d 255, 259 (1st Cir. 2011) (“[i]n our review, we focus only on the

threshold issue of arbitrability; we do not rule on the merits of the underlying claims”); Silfee,

696 F. App’x at 577–78 (reversing district court for ruling on another motion prior to motion to

compel because “the role of the court is strictly limited to determining arbitrability and enforcing

agreements to arbitrate, leaving the merits of the claim and any defense to the arbitrator”



                                                  4
              Case 1:19-cv-11974-IT Document 92 Filed 03/24/20 Page 5 of 8



(internal quotation marks omitted)); Perfect Fit, LLC v. Aronowitz, No. 1:19-CV-160-NT, 2019

WL 2144800, at *4 n.3 (D. Me. May 16, 2019) (“I will not grant the requested interim

injunction, as doing so would require me to needlessly prejudge issues that are plainly for the

arbitrator and as I do not find that the status quo will be upset between now and the start of

arbitration.”).

        As the Baychar court explained in denying a request for an injunction not preserving the

status quo:

        If the Court were to issue an injunction against [the defendant], the Court would
        make findings of fact and conclusions of law and enjoin the company from
        producing or selling some of its products. Thus, the Court would be sending to
        arbitration a case already decided to a large degree, thereby interfering with the
        arbiter’s attempts to decide the merits of the controversy. The First Circuit has
        held that district courts should order preliminary injunctions to preserve the status
        quo for the purpose of facilitating the arbitration of claims. See [Bercovitch v.
        Baldwin Sch., Inc., 133 F.3d 141, 151 (1st Cir. 1998)]; Teradyne, 797 F.2d at 51.
        If the Court were to enter a preliminary injunction against Defendant Outlast, the
        Court would be interfering with the arbitration rather than facilitating it.

Baychar, 2001 WL 856626, at *9.

        Defendants are aware of no federal court that has issued an injunction that so

dramatically alters the status quo and addresses plaintiff’s claims on the merits in the face of an

arbitration agreement—let alone a case where a court has issued such an order on a class-wide

basis in the face of an enforceable class waiver. Such an order would have no basis in the

precedents of this Circuit. Plaintiffs cite the coronavirus public health emergency. Putting aside

whether the proposed injunction would actually do anything meaningful to stop the spread of

coronavirus, a public health crisis does not supplant basic principles of civil procedure and the

Federal Arbitration Act.

        Plaintiffs may argue that until and unless arbitration is ordered, the Court is not bound by

these limitations on its power to issue injunctions. But that has it exactly backwards. The

                                                  5
            Case 1:19-cv-11974-IT Document 92 Filed 03/24/20 Page 6 of 8



question of arbitrability has to be decided first to ensure that the Court is acting within the

bounds of its authority. If either this Court or the First Circuit were to later decide that this case

is subject to arbitration, then any prior ruling on Plaintiffs’ proposed preliminary injunction

would be ultra vires. The Fifth Circuit addressed a similar situation in Reyna v. Int’l Bank of

Commerce, 839 F.3d 373, 376-78 (5th Cir. 2016). In Reyna, the district court decided whether to

conditionally certify an FLSA collective action before deciding an arbitration motion. Id. at 376.

The court of appeals reversed because “[t]o hold otherwise would present a justiciability issue: a

court could conditionally certify a collective action solely on the basis of a claim that the plaintiff

was bound to arbitrate and was therefore barred from bringing it in court in the first place.” Id.

at 377. Just so here. If the Court proceeds to consider a “classwide” injunction on the basis of

claims that are subject to individual arbitration, then the injunction would be based on claims that

the Plaintiffs have no right to bring in this Court in the first place.4

        If Plaintiffs are correct that this Court could order a sweeping classwide injunction before

deciding a motion to arbitrate, it would render arbitration agreements, the FAA, and decades of

Supreme Court and First Circuit authority on arbitration agreements and class waivers, a dead

letter. Plaintiffs no longer wishing to arbitrate, or seeking to evade a class waiver, could simply

file preliminary injunctions motions asking for the ultimate class remedy they want, and have

courts rather than arbitrators first address the merits of the dispute. The FAA calls for “summary

and speedy disposition of motions or petitions to enforce arbitration clauses” to avoid just that

result. Moses H. Cone, 460 U.S. at 29.



4
 And, as Defendants explained in opposing Plaintiffs’ first motion for a preliminary injunction,
such an order would also fail to meaningfully preserve the arbitration agreements with thousands
of other drivers, which also contain class waivers. See Defendants’ Opposition to Plaintiff’s
Motion for Injunctive Relief, at 7 (Dkt. No. 38).

                                                    6
           Case 1:19-cv-11974-IT Document 92 Filed 03/24/20 Page 7 of 8



       Defendants thus request that this Court stay further proceedings—including the briefing

of any renewed preliminary injunction motion—until it has resolved Defendants’ motion to

compel arbitration.

                      CERTIFICATION PURSUANT TO LOCAL RULE 7.1(a)(2)

       Pursuant to Local Rule 7.1(a)(2), the undersigned counsel certifies that Rohit K. Singla,

counsel for Defendants, conferred with counsel for Plaintiffs on March 24, 2020, in a good-faith

attempt to resolve or narrow the issue presented in this motion, and that those efforts were

unsuccessful.

                                             Respectfully submitted,


                                             LYFT, INC., LOGAN GREEN,
                                             and JOHN ZIMMER,

                                                     By their attorneys,

                                             /s/ Jeffrey Y. Wu
                                             Jeffrey Y. Wu (pro hac vice)
                                             jeffrey.wu@mto.com
                                             MUNGER, TOLLES & OLSON LLP
                                             350 South Grand Avenue, 50th Floor
                                             Los Angeles, CA 90071
                                             Tel: (213) 683-9100

                                             James D. Smeallie (BBO No. 467380)
                                             jd.smeallie@hklaw.com
                                             David J. Santeusanio (BBO No. 641270)
                                             david.santeusanio@hklaw.com
                                             Michael T. Maroney (BBO No. 653476)
                                             michael.maroney@hklaw.com
                                             Andrew E. Silvia (BBO No. 681922)
                                             andrew.silvia@hklaw.com
                                             HOLLAND & KNIGHT LLP
                                             10 St. James Avenue
                                             Boston, MA 02116
                                             Tel: (617) 523-2700
                                             Fax: (617) 523-6850



                                                 7
           Case 1:19-cv-11974-IT Document 92 Filed 03/24/20 Page 8 of 8



                                             Rohit K. Singla (pro hac vice)
                                             rohit.singla@mto.com
                                             Justin P. Raphael (pro hac vice)
                                             justin.raphael@mto.com
                                             MUNGER, TOLLES & OLSON LLP
                                             560 Mission Street, 27th Floor
                                             San Francisco, CA 94105
                                             Tel: (415) 512-4000


Dated: March 24, 2020

                                   CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above document and any supporting documents
filed through the ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to the attorney
of record for any party indicated as non-registered participants on this 24th day of March 2020.

                                             /s/ Jeffrey Y. Wu
                                             Jeffrey Y. Wu




                                                8
